Exhibit 10.5

 

GREENMAN TECHNOLOGIES INC.

 

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into by
and between the party signing the Signature Page attached hereto (the
“Investor”) and GreenMan Technologies, Inc., a Delaware corporation with a
principal place of business of 7 Kimball Lane, Building A, Lynnfield,
Massachusetts 01940 (the “Company”). The Company, pursuant to the Company’s
Confidential Private Placement Memorandum dated as of April 18, 2011 (the
“Private Placement Memorandum”), is offering (i) convertible promissory notes in
the aggregate principal amount of up to $1,000,000 (each, a “Note” and,
collectively, the “Notes”), which may be converted into shares of the Company’s
common stock, $.01 par value per share (the “Common Stock”), at the option of
the Investor or of the Company, as set forth in the Notes and in the Private
Placement Memorandum, and (ii) warrants to purchase that number of shares of
Common Stock which is equal to (x) the number of shares of Common Stock into
which each Note is convertible, multiplied by (y) 0.3 (each, a “Warrant” and,
collectively, the “Warrants”). The Notes and Warrants are referred to herein as
the “Securities”. In addition, the Company reserves the right to issue and sell
additional Notes in the aggregate principal amount of up to $500,000 and
Warrants to purchase additional shares of Common Stock to cover over-allotments,
if any. The Notes and the Warrants will be in the forms attached as Exhibit A
and Exhibit B, respectively, to the Private Placement Memorandum. The Investor
may cause the Company to include the shares of Common Stock issuable upon
conversion of the Notes and exercise of the Warrants in one or more registration
statements filed with the Securities and Exchange Commission (the “Commission”)
pursuant to a Registration Rights Agreement in the form attached as Exhibit C to
the Private Placement Memorandum (the “Registration Rights Agreement”).

 

I. Subscription

 

The Investor hereby subscribes for and agrees to purchase the following, all
upon the terms and conditions set forth in this Subscription Agreement:

 

Name of Investor: ____________________________________ Principal Amount of
Convertible   Note Subscribed For: ____________________________________    
Warrant to Purchase Common Stock: As described above. Address of Investor:
____________________________________       ____________________________________

1 

 

II. Payment

 

The purchase price for the Securities (the “Purchase Price”) is enclosed (in the
case of a check, the check should be payable to the order of “GreenMan
Technologies, Inc.”) or will immediately be sent via wire transfer of
immediately available funds to the Company’s account.

 

III. Acceptance of Subscription

 

Upon the execution hereof by the Investor, payment of the Purchase Price by the
Investor and acceptance by the Company, the Company will issue to the Investor
(i) a Note, in the form attached as Exhibit A to the Private Placement
Memorandum, and (ii) a Warrant, in the form attached as Exhibit B to the Private
Placement Memorandum.

 

The Investor understands and agrees that the Company reserves the right to
accept or reject this or any other subscription for the Securities, in whole or
in part. The Company shall have no obligation hereunder until the Company shall
execute and deliver to the Investor an executed copy of this Subscription
Agreement. If this subscription is rejected in whole, all funds received from
the Investor will be returned without interest, penalty, expense or deduction,
and this Subscription Agreement shall thereafter be of no further force or
effect. If this subscription is rejected in part, the funds for the rejected
portion of this subscription will be returned without interest, penalty, expense
or deduction, and this Subscription Agreement will continue in full force and
effect to the extent this subscription was accepted. The Investor understands
that the Company will rely to a material degree on the truth and accuracy of the
information, representations and warranties furnished herein by the Investor in
determining whether to accept or reject Investor’s subscription.

 

IV. Representations and Warranties of the Investor

The Investor hereby represents and warrants to, and covenants with, the Company
as follows, recognizing that each of such representations, warranties and
covenants shall survive any acceptance of this subscription in whole or in part
by the Company and the issuance and sale of the Securities to the Investor:

1. Organization and Good Standing. The Investor, if the Investor is a
corporation, partnership, trust or other entity, is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has full power, authority and legal right to execute, deliver
and perform its obligations under this Subscription Agreement and under the
Registration Rights Agreement (together, the “Investor Agreements”).

2. Agreement Duly Authorized. The execution, delivery and performance by the
Investor of the Investor Agreements has been duly authorized by all necessary
action, the Investor Agreements have been duly executed and delivered, and, when
executed and delivered by the Company, the Investor Agreements will constitute
the legal, valid, binding and enforceable obligations of the Investor, subject
to bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws, regulations or procedures of general applicability now or
hereafter in effect relating to or affecting creditors’ or other obligees’
rights generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

2

 

3. Sophistication of Investor. The Investor either (i) has a pre-existing
personal or business relationship with the Company or its controlling persons,
such as would enable a reasonably prudent purchaser to be aware of the character
and general business and financial circumstances of the Company or its
controlling persons, or (ii) by reason of the Investor’s business or financial
experience, individually or in conjunction with the Investor’s unaffiliated
professional advisors who are not compensated by the Company or any affiliate or
selling agent of the Company, directly or indirectly, is capable of evaluating
the merits and risks of an investment in the Securities, making an informed
investment decision and protecting the Investor’s own interests in connection
with the transactions contemplated hereby.

4. Statements of Investor True and Accurate. All statements and representations
made in Annex I attached hereto, which has been or is being furnished
concurrently herewith to the Company by the Investor, continue to be and are
true, accurate and complete as of the date hereof. The Investor agrees to
provide such additional information as reasonably may be required by the Company
for compliance with the securities laws of the state in which the Investor is
located.

5. Investor Aware of Risks. The Investor has been informed and is aware that an
investment in the Securities involves a high degree of risk and speculation. The
Investor has received this Subscription Agreement, the Private Placement
Memorandum (including the form of Note attached as Exhibit A thereto, the form
of Warrant attached as Exhibit B thereto and the form of Registration Rights
Agreement attached as Exhibit C thereto), and all other documents requested by
the Investor. The Investor has carefully read such documents in their entirety,
including the Risk Factors set forth in the Private Placement Memorandum, has
considered them, and understands the information contained therein. The
Investor, prior to the execution of this Subscription Agreement, has had access
to the same kind of information which would be available in a registration
statement filed by the Company under the Securities Act of 1933, as amended (the
“Securities Act”), including without limitation the Company’s Commission Reports
(as defined below).

6. Investor Relying Upon Own Advisors. The Investor confirms that the Investor
has been advised that the Investor should rely on, and that the Investor has
consulted and relied on, the Investor’s own accounting, legal and financial
advisors with respect to the investment in the Notes. The Investor and the
Investor’s professional advisor(s), if any, have been afforded an opportunity to
meet with the officers and directors of the Company and to ask and receive
answers to all questions about this offering of the Securities and the proposed
business and affairs of the Company and to obtain any additional information
that the Company possesses or can acquire without unreasonable effort or
expense, and the Investor and the Investor’s professional advisor(s) therefore
have obtained, in the judgment of the Investor and/or the Investor’s
professional advisor(s), sufficient information to evaluate the merits and risks
of investment in the Company.

7. Suitability. The purchase of the Securities by the Investor is consistent
with his or her general investment objectives. The Investor understands and has
fully considered the risks of this investment and understands that (i) this
investment is suitable only for an investor who is able to bear the economic
consequences of losing his or her entire investment, (ii) the purchase of the
Securities is a speculative investment that involves a high degree of risk and
(iii) there are substantial restrictions on the transferability of, and there
will be no public market for, the Securities, and accordingly, it may not be
possible for the Investor to liquidate his or her investment in the event of an
emergency. The Investor has no present need for liquidity in connection with the
purchase of the Securities hereunder. The Investor can bear the economic risks
of this investment and can afford a complete loss of such investment.

3

 

8. Accredited Investor. The Investor is an “Accredited Investor” within the
meaning of Rule 501 of Regulation D of the Securities Act.

9. Lack of Liquidity. The Investor is able (i) to bear the economic risk of this
investment, and (ii) to afford a complete loss of the Investor’s investment; and
represents that the Investor has sufficient liquid assets so that the lack of
liquidity associated with this investment will not cause any undue financial
difficulties or affect the Investor’s ability to provide for the Investor’s
current needs and possible financial contingencies.

10. Access to Information. The Investor, in making the Investor’s decision to
purchase the Securities, has relied solely upon independent investigations made
by the Investor and the representations and warranties of the Company contained
herein, and the Investor has been given (i) access to all material books and
records of the Company; (ii) access to all material contracts and documents
relating to this offering of the Securities; and (iii) an opportunity to ask
questions of, and to receive answers from, the appropriate executive officers
and other persons acting on behalf of the Company concerning the Company and the
terms and conditions of this offering of the Securities, and to obtain any
additional information, to the extent such persons possess such information or
can acquire it without unreasonable effort or expense, necessary to verify the
accuracy of the information set forth in this Subscription Agreement and the
Private Placement Memorandum (together, the “Offering Documents”). The Investor
acknowledges that no valid request to the Company by the Investor for
information of any kind about the Company has been refused or denied by the
Company or remains unfulfilled as of the date thereof. The Investor has
carefully read the Offering Documents, including the Note, the Warrant and the
Registration Rights Agreement attached as Exhibit A, Exhibit B and Exhibit C,
respectively, to the Private Placement Memorandum. In evaluating the suitability
of an investment in the Company, the Investor has not relied upon any
representations or other information (whether oral or written) other than as set
forth in the Offering Documents or as contained in any documents or written
answers to questions furnished by the Company. The Investor has not relied upon
the Company’s registration statement, filed with the Commission on April 1, 2011
(the “Registration Statement”) or on any representations or other information
therein.

11. No Registration of Securities; Restrictive Legends. Neither the Note, the
Warrant or, except as provided in the Registration Rights Agreement, the shares
of Common Stock issuable upon conversion of the Note or the shares of Common
Stock exercisable under the Warrant are, or will be, registered under the
Securities Act or any state securities laws. The Investor understands that the
offering and sale of the Securities is intended to be exempt from registration
under the Securities Act, by virtue of Section 4(2) thereof, based, in part,
upon the representations, warranties and agreements of the Investor contained in
this Subscription Agreement. The Investor acknowledges and agrees that legends
shall be placed on the Note, the Warrant and on any certificates representing
the shares of Common Stock issuable upon conversion of the Note or exercise of
the Warrant, to the effect that they have not been registered under the
Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company’s records.

 

12. No Endorsement by Federal or State Agencies. The Investor understands and
acknowledges that neither the Commission nor any state securities commission has
made any finding or determination as to the fairness or suitability for
investment in, or any recommendation or endorsement of, the Company or the
Securities.

4

 

13. Investor has Evaluated Risks. Based on the review of the materials and
information described above, and relying solely thereon and on the knowledge and
experience of the Investor and/or the Investor’s professional advisor(s), if
any, in business and financial matters, the Investor has evaluated the merits
and risks of investing in the Securities and has determined that the Investor is
both willing and able to undertake the economic risk of this investment.

14. Investment for Personal Account; No View to Distribution. The Investor is
acquiring the Securities for the personal account of the Investor for investment
and not with a view to, or for resale in connection with, any distribution
thereof or of any interest therein, and no one else has any beneficial ownership
or interest in the Securities being acquired by the Investor, nor are the
Securities being acquired by the Investor to be subject to any lien or pledge.
The Investor has no present obligation, indebtedness or commitment pending, nor
is any circumstance in existence, that will compel the Investor to secure funds
by the sale, transfer or other distribution of the Securities or any interest
therein.

15. No General Solicitation. The Investor is unaware of, is in no way relying
on, and did not become aware of this offering of Securities through or as a
result of, any form of general solicitation or general advertising including,
without limitation, the Registration Statement, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, in connection with this
offering of Securities and is not subscribing for Securities and did not become
aware of this offering of Securities through or as a result of any seminar or
meeting to which the Investor was invited by, or any solicitation of a
subscription by, a person not previously known to the Investor in connection
with investments in securities generally. Without limiting the generality of the
foregoing, the Investor represents, warrants and covenants that (i) the Investor
had a substantive, pre-existing relationship with the Company prior to April 1,
2011; (ii) the Investor’s investment in this offering was solicited through
direct contact by the Company or its agents outside of the public offering
effort related to the Registration Statement; or (iii) the Investor’s investment
in this offering was solicited through contacts by the Company or its agents of
prospective investors who (x) were not identified or contacted through the
marketing of the public offering contemplated by the Registration Statement and
(y) did not independently contact the Company as a result of the general
solicitation by means of the Registration Statement.

16. No Brokerage Commissions Due. The Investor has taken no action which would
give rise to any claim by any person, corporation, partnership, proprietorship,
entity, company or other business organization for brokerage commissions,
finders’ fees or the like relating to this Subscription Agreement or the
transactions contemplated hereby.

17. Indemnification. The Investor hereby indemnifies and holds harmless the
Company and the Company’s officers, directors, shareholders, employees,
attorneys and agents, as the case may be, from and against all damages suffered
and liabilities of any kind incurred by any of them (including costs of
investigation and defense and attorneys’ fees) arising out of any inaccuracy in
the agreements, representations, covenants and warranties made by the Investor
in this Subscription Agreement.

5

 

18. Fiduciary Representations. If the Investor is purchasing the Securities
subscribed for hereby in a fiduciary capacity, then all of the foregoing
representations, warranties and covenants shall be deemed to have been made on
behalf of the person or persons for whom the Investor is so purchasing.

19. Subscription Irrevocable. The Investor hereby acknowledges and agrees that
the Investor is not entitled to cancel, terminate or revoke this subscription or
any agreement of the Investor hereunder and that such subscription and agreement
shall survive the death or disability of the Investor, and shall be binding upon
and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.

20. Acceptance or Rejection by Company. The Investor understands and
acknowledges that this subscription may be accepted or rejected by the Company
in its sole and absolute discretion. If a subscription is rejected by the
Company, written notice will be sent to the Investor along with the Subscription
Agreement and all funds (without interest, penalty, expense or deduction)
submitted by the Investor, and this Subscription Agreement shall thereafter be
of no further force or effect. Neither the Company nor any officer, director,
shareholder, employee, attorney or agent of any of them shall be liable to any
person for the rejection, in whole or in part, of any offer to subscribe to
purchase the Securities, notwithstanding that the Investor may otherwise be
qualified as a prospective investor.

21. Changes in Status. If, before the sale of Securities to the Investor, the
Investor’s investment intent as expressed herein materially changes, or if any
change occurs that would make either the representations or warranties made by
the Investor herein or the information provided by the Investor in any of the
forms attached hereto (including Annex I attached hereto) materially untrue or
misleading, then the Investor shall immediately so notify the Company, and any
prior acceptance of the subscription of the Investor shall be voidable at the
option of the Company in its sole and absolute discretion.

22. Material Non-Public Information; No Trading. The Investor acknowledges and
agrees that he or she may have received material non-public information that has
been disclosed to the Investor for the purpose of evaluating the Company and an
investment in the Securities. The Investor agrees that he or she shall not
purchase or sell any securities of the Company until such time as all material
information provided to the Investor has been made publicly available.

V. Representations and Warranties of the Company

 

The Company hereby represents and warrants to, and covenants with, the Investor
as follows, recognizing that the Investor will rely to a material degree on such
representations, warranties and covenants, each of which shall survive the
issuance and sale of the Securities to the Investor:

1. Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Company is not in violation of any material
provision of its certificate of incorporation or by-laws.

6

 

2. Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate this offering of Securities. The
execution, delivery and performance by the Company of the Investor Agreements
has been duly authorized by all necessary corporate action, and, when executed
and delivered by the Company, the Investor Agreements will constitute the legal,
valid, binding and enforceable obligation of the Company, subject to bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws, regulations or procedures of general applicability now or hereafter in
effect relating to or affecting creditors’ or other obligees’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

3. No Conflicts. The execution, delivery and performance of the Investor
Agreements by the Company and the consummation by the Company of this offering
of Securities do not and will not: (i) conflict with or violate any provision of
the Company’s certificate of incorporation or by-laws, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority as currently in effect to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as would not, individually or in the aggregate (x)
adversely affect the legality, validity or enforceability of this offering of
Securities, (y) have or result in or be reasonably likely to have or result in a
material adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company, or (z) adversely
impair the Company’s ability to perform fully on a timely basis its obligations
under this Subscription Agreement (any of (x), (y) or (z), a “Material Adverse
Effect”).

4. Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority in connection with the execution, delivery and
performance by the Company of this Subscription Agreement, other than such
filings as may be required to be made with the Commission and/or any state
securities regulators after the completion of this offering.

5. Issuance of the Securities. The issuance of the Securities has been duly
authorized. Assuming the accuracy of the Investor’s representations and
warranties set forth in this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investor as contemplated hereby. The issuance and sale of the
Securities pursuant to this Subscription Agreement does not contravene the rules
and regulations of the trading market for the Common Stock of the Company.

7

 

6. Commission Reports. The Company has filed all reports required to be filed by
it under the Securities Act and the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), for the two years preceding the date hereof (the foregoing
materials being collectively referred to herein as the “Commission Reports”). As
of their respective dates, the Commission Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations promulgated thereunder, and none of the Commission
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

7. Material Changes. Except for this offering of Securities and as described in
the Private Placement Memorandum, since the date of the latest Commission
Report, there has been no event, occurrence or development that has had a
Material Adverse Effect.

8. Disclosure. The disclosure provided to the Investor regarding the Company,
its business and the transactions contemplated hereby, furnished by or on behalf
of the Company, including all of the Commission Reports, when taken together as
a whole, does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

9. Authorization of Shares. The Company has authorized and reserved for future
issuance a sufficient number of its authorized but unissued shares of Common
Stock, to satisfy the rights of conversion under the Notes and the rights of
exercise under the Warrants.

VI. Miscellaneous

1. Modification. This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

2. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, sent by nationwide overnight courier or delivered against
receipt to the party to whom it is to be given (a) if to the Company, at the
address set forth above, or (b) if to the Investor, at the address set forth on
the signature page hereof (or, in either case, to such other address as the
party shall have furnished in writing in accordance with the provisions of this
paragraph). Any notice or other communication given by certified mail shall be
deemed given at the time that it is signed for by the recipient except for a
notice changing a party’s address which shall be deemed given at the time of
receipt thereof. Any notice or other communication given by nationwide overnight
courier shall be deemed given the next business day following being deposited
with such courier.

3. Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Investor and the
transfer or assignment of (i) the Securities, (ii) any shares of Common Stock
issuable upon conversion of the Note and (iii) any shares of Common Stock
exercisable under the Warrant, shall be made only in accordance with all
applicable laws.

8

 

4. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to choice of law principles.

5. Waiver of Jury Trial. THE COMPANY AND THE INVESTOR EACH HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS SUBSCRIPTION AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THIS OFFERING OF SECURITIES, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. THE
COMPANY AND THE INVESTOR EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT THE COMPANY AND THE INVESTOR MAY FILE AN ORIGINAL COUNTERPART OF A COPY
OF THIS SUBSCRIPTION AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

6. Use of Pronouns. All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

7. Integration. This Subscription Agreement, including Annex I hereto,
constitutes the entire agreement between the Investor and the Company with
respect to the subject matter hereof and supersedes all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.

8. Fees and Expenses. Each of the parties hereto shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

9. Counterpart Signatures. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.

10. Severability. Each provision of this Subscription Agreement shall be
considered separable and, if for any reason any provision or provisions hereof
are determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

11. Descriptive Titles. Paragraph titles are for descriptive purposes only and
shall not control or alter the meaning of this Subscription Agreement as set
forth in the text.

[Remainder of Page Intentionally Left Blank]

9

 

SIGNATURE PAGE FOR INDIVIDUAL INVESTORS

IN WITNESS WHEREOF, the Investor executes and agrees to be bound by this
Subscription Agreement by executing the Signature Page attached hereto to be
effective as of the date therein indicated.

The undersigned has checked the appropriate boxes in, and has duly executed and
delivered, Annex I to the Company.

 

 

Print Name of Investor   Signature of Investor             Print Name of Spouse
  Signature of Spouse (if funds are to be invested in joint   (if funds are to
be invested in joint name or are community property)   name or are community
property)       $     Amount of immediately available funds transferred herewith
                Please PRINT the exact name(s) (registration) investor(s)
desire(s) for the Note and Warrant           (_____) _______-____________
Occupation   Tel. No.             US Social Security or other Tax I.D. No.      
          Street Address          

 

City State/County Zip/Postal Code Country

 

 

SUBSCRIPTION ACCEPTED: GREENMAN TECHNOLOGIES, INC.                   Dated:
_______________, 2011 By:           Its:  

 

10

 

SIGNATURE PAGE FOR ENTITY INVESTORS

IN WITNESS WHEREOF, the Investor executes and agrees to be bound by this
Subscription Agreement by executing the Signature Page attached hereto to be
effective as of the date therein indicated.

The undersigned has checked the appropriate boxes in, and has duly executed and
delivered, Annex I to the Company.

 

 

Print Name of Partnership,        Company or Trust           By:      
 Signature of authorized representative   Capacity of authorized representative
      $     Amount of immediately available funds transferred herewith          
      Please PRINT the exact name(s) (registration) investor(s) desire(s) for
the Note and Warrant       (_____) _______-______________     Tel. No.          
      Tax I.D. No.                 Street Address                 City
State/County Zip Code/Postal Code Country          

 

 

SUBSCRIPTION ACCEPTED:   GREENMAN TECHNOLOGIES, INC.:                          
      Dated: _______________, 2011   By:               Its:  

11

 

Annex I. Accredited Investor Form

Each prospective investor in the offering of Securities of GreenMan
Technologies, Inc. that is a U.S. resident must meet one or more of the
standards enumerated below. The Investor represents and warrants to the Company
that the Investor is an “Accredited Investor”, as that term is defined under
Regulation D of the Securities Act of 1933 by reason of the qualifications
described opposite the checked box:

 

A.Individual Investors.

 

¨Any natural person whose net worth, or joint net worth with that person’s
spouse at the time of the purchase, excluding the value of the undersigned’s
primary residence, exceeds $1,000,000.

 

¨Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year.

 

¨Any executive officer of the Company.

 

B.Investor Entities.

 

¨Any trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase of the Securities
is directed by a person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of the prospective investment in the Securities. Note: If this qualification is
selected, the representative of the trust must deliver to the Company a written
summary of his or her knowledge and experience in financial and business matters
on a separate form to be provided by the Company.

 

¨ Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940.

 

¨Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000.

 



  The undersigned is a _____________________________ meeting the foregoing
description.                                                   (Insert Type of
Entity)





 





¨Any entity in which all of the equity owners are Accredited Investors.





12

 

 

¨Any bank as defined in section 3(a)(2) of the Securities Act of 1933, as
amended (the “Act”), or any savings and loan association or other institution as
defined in section 3(a)(5)(A) of the Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to section 15 of
the Securities Exchange Act of 1934; any insurance company as defined in section
2(13) of the Act; any investment company registered under the Investment Company
Act of 1940 or a business development company as defined in section 2(a)(48) of
that Act; Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 if the investment decision is made by a
plan fiduciary, as defined in section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors.

 

 

 

DATE: ____________, 2011

 

 

 

PRINT NAME       SIGNATURE

 



13

